

THIRD AMENDMENT TO THE
OASIS PETROLEUM INC.
AMENDED AND RESTATED 2010 LONG TERM INCENTIVE PLAN


        THIS THIRD AMENDMENT (the "Third Amendment") to the Oasis Petroleum Inc.
Amended and Restated 2010 Long Term Incentive Plan, as amended from time to time
(the “Plan”), is made effective as of April 28, 2020 (the “Amendment Effective
Date”), by Oasis Petroleum Inc. (the “Company”), subject to approval by the
Company’s stockholders.
W I T N E S S E T H:
        WHEREAS, the Company previously adopted the Plan, under which the
Company is authorized to grant equity-based incentive awards to certain
employees and other service providers of the Company and its subsidiaries;
        WHEREAS, Section 10(c) of the Plan provides that the Company’s board of
directors (the “Board”) may amend the Plan (including to increase the number of
shares of the Company’s common stock (“Stock”) available for awards under the
Plan), subject to the approval of the Company’s stockholders if such approval is
required by the rules of the Nasdaq Stock Market (“NASDAQ”);
WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to amend the Plan in order to, among other things,
increase the total number of shares of Stock reserved for delivery with respect
to awards under the Plan in order to ensure that sufficient shares of Stock are
available for future awards and to extend the term of the Plan; and
WHEREAS, the Board now desires to amend the Plan in the manner contemplated
hereby, subject to approval by the Company’s stockholders at the Company’s 2020
Annual Meeting, in order to (i) increase the number of shares of Stock available
for grant under the Plan by 9,000,000 shares and to provide for restrictions on
shares that may be reissued under the Plan, subject to the approval of the
Company’s stockholders pursuant to applicable NASDAQ rules, and (ii) extend the
term of the Plan to April 28, 2030.
NOW, THEREFORE, the Plan shall be amended as of the Amendment Effective Date,
subject to approval by the Company’s stockholders, as set forth below:
1. Section 4(a) of the Plan is hereby deleted in its entirety and replaced with
the following:
4. Stock Subject to Plan.
(a) Overall Number of Shares Available for Delivery. Subject to adjustment in a
manner consistent with any adjustment made pursuant to Section 9, the total
number of shares of Stock that may be delivered with respect to Awards under
this Plan, since its original inception, shall not exceed 37,600,000 shares, and
such total will be available for the issuance of Incentive Stock Options.


--------------------------------------------------------------------------------



2. Section 10(m) of the Plan is hereby deleted in its entirety and replaced with
the following:
(m) Plan Effective Date and Term. This Plan was adopted by the Board on February
20, 2018, to be effective as of the Effective Date, and approved the
stockholders of the Company on May , 2018. The Plan was subsequently amended
pursuant to the First Amendment to the Plan, effective as of April 30, 2019, the
Second Amendment to the Plan, effective as of January 10, 2020, and the Third
Amendment to the Plan, effective as of April 28, 2020. No Awards may be granted
under this Plan on and after April 28, 2030.
RESOLVED FURTHER, that except as provided above, the Plan shall continue to read
in the current state.


